Interim Decision #2382

MATTER OF BHEGANI

In Visa Petition Proceedings
A-20941352
Decided by Board May 16, 1975
The lawful permanent resident petitioner applied for preference classification for the
beneficiary as his adopted son under section 203(a)(2) of the Immigration and Nationality Act. The petition was denied, and the appeal dismissed because the requisite
relationship was not established between petitioner and beneficiary. Petitioner had been
the customary guardian of the beneficiary since 1962 when the child was 10 years old.
However, since the legal institution of adoption does not exist under Islamic law, the
beneficiary could not have been adopted as required under section 101(b)(1)(E) of the Act,
and the petition was properly denied.
ON BEHALF

OF EITUTIONER: Pry be

The lawful permanent resident petitioner applied for preference classification for the beneficiary as his adopted son under section 203(a)(2) of
the Immigration and Nationality Act. In a decision dated March 6, 1975,
the district director denied that petition. The petitioner has appealed
from that denial. The appeal will be dismissed.
In visa petition proceedings, the burden of establishing the claimed
relationship is upon the petitioner. Matter of Branagan, 11 I. & N. Dec.
493 (BIA 1966). In order for the petitioner to establish that the beneficiary is his adopted son, he must show that the beneficiary was adopted
in accordance with the requirements of section 101(b)(1)(E) of the Act,
which includes:
a child adopted while under the age of fourteen years if the child has thereafter been in
the legal custody of, and has resided with, the adopting parent or parents for at least two
years

The beneficiary was born in Uganda in 1952. The petitioner claims
that he became the "customary guardian" of the beneficiary under
Islamic law in Uganda after the death of the beneficiary's mother in
1962.
The district director received a report from the Near Eastern and
African Law Division of the Library of Congress regarding the possibility of adoption by Muslims under the law of Uganda. That report
indicates that the only form of legal adoption available to Muslims in
299

Interim Decision #2382
Uganda is that provided by the Adoption of Children Act of 1943 of
Uganda.' Moreover, the report also notes that the legal institution
of adoption does not exist under Islamic religious law. See also Matter
of Ashree, Ahmed and Ahmed, 14 I. & N. Dec. 305, (BIA 1973);
Matter of Boghdadi, 12 I. &. N. Dec. 666 (BIA 1968).
The petitioner concedes that the beneficiary was not adopted in accordance with the Adoption of Children Act of Uganda. The petitioner points
out that he has raised and supported the beneficiary since childhood, that
he has treated the beneficiary as a member of the family, and that having
been forced to flee from Uganda the beneficiary has nowhere else to
resettle • but in this country. Unfortunately, these sympathetic considerations do not permit us to approve the petition where no legal
adoption has been established. We must dismiss the appeal.
ORDER: The appeal is dismissed.

The Adoption of Children Act states, in part:
Sec. 3 (1). Upon an application in the prescribed manner by any person desirous of
being authorized to adopt an infant who has never been married, the court may,
subject to the provisions of this Act, make an order (in this Act referred to as "an
adoption order") authorizing the applicant to adopt the infant.
Sec. 4 (5). An adoption order shall not be made in favour of any applicant unless he
is a British subject or a citizen of Uganda and is a resident in Uganda or in respect
of any infant unless he is a British subject or a citizen of Uganda and is resident in
East Africa.

300

